UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 14, 2008 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Louisiana 333-149677 26-2140274 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02Termination of a Material Definitive Agreement Termination Agreement. On August 14, 2008, Home Federal Bancorp, Inc. of Louisiana, a federally chartered mid-tier holding company (the “Company”), Home Federal Bancorp, Inc. of Louisiana, a Louisiana corporation (“New Holding Company”), Home Federal Mutual Holding Company, a federally chartered mutual holding company (the “MHC”), Home Federal Savings and Loan Association, a federally chartered stock savings association (the “Association”, and collectively with the Company, New Holding Company, the MHC and the Association, the “Home Parties”) and First Louisiana Bancshares, Inc. (“First Louisiana”) entered into a Mutual Termination Agreement (the “Termination Agreement”). Under the terms of the Termination Agreement, the Home Parties and First Louisiana have mutually terminated the Agreement and Plan of Merger (“Merger Agreement”) that the Company, the MHC and First Louisiana previously executed as of December 11, 2007 pursuant to which First Louisiana would merge with and into New Holding Company (the “Merger”). The Merger was being conducted in connection with the second-step conversion of the MHC. The Termination Agreement also provides for a mutual release of claims in connection with the termination of the Merger Agreement. No penalties were incurred by the Home Parties or First Louisiana due to the entry into the Termination Agreement.
